             Case 2:20-sw-00379-CKD Document 4 Filed 10/26/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                 FILED
   Sacramento, CA 95814                                                       Oct 26, 2020
                                                                          CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                            EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE SEARCH OF                   CASE NO. 2:20-SW-379 CKD
11 APPLE IPHONE S, MODEL A1687, ROSE
   GOLD IN COLOR, CURRENTLY LOCATED                 [PROPOSED] ORDER REGARDING MOTION TO
12 AT FBI, 2001 FREEDOM WAY,                        UNSEAL
   ROSEVILLE, CALIFORNIA 95678
13

14

15

16         The United States’ motion to unseal this case is GRANTED.

17

18

19   DATED: ______________________
            October 26, 2020

20                                                          Hon. Jeremy D. Peterson
                                                            United States Magistrate Judge
21

22

23

24

25

26

27

28

                                                    1
